Hall, J.
This suit was brought by appellant in the chancery court for the recovery of damages for personal annoyance and inconvenience and expenses incurred resulting from obnoxious odors emanating from its natural gas reduction station situated approximately fifty feet from his residence near the corporate limits of the city, and also resulting from frequent loud “popping noises” from the safety valves in connection with said station, and also for damages by reason of decline, in value of his home caused by the operation of said station, and also for an injunction to abate the nuisance created by the operation thereof. After the filing of the suit and before the trial most of the conditions complained of had been remedied, and the chancellor declined to grant the injunction prayed for, but he awarded appellant $100.00 damages for his inconvenience and annoyance and $250.00 damages for depreciation in the value of his home. The appellant appeals therefrom on the sole ground of inadequacy of the amount awarded.
 After a careful review of the evidence we are of the opinion that the damages fixed by the chancellor are smaller than any of us would have awarded, but that is not the test by which we are governed upon deciding the issue on this appeal. The rule which controls us is whether or not the chancellor was manifestly wrong. Griffith’s Mississippi Chancery Practice, Section 674. Since there was substantial evidence to support the chancellor’s finding and award, the decree must be and it is affirmed.
Affirmed.
Lee, Kyle, Ethridge and Gillespie, JJ., Concur.